Citation Nr: 1747187	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial disability evaluation in excess of 70 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2010, the Board remanded the above claims to the agency of original jurisdiction (AOJ) for additional evidentiary development.  In May 2013, the Board denied the claim for an initial higher evaluation for PTSD and remanded the issue of service connection for skin disorder.  The Veteran appealed the claim for increase for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a memorandum decision vacating the May 2013 Board decision denying a higher initial rating for PTSD; the Court remanded the matter to the Board for readjudication.

In July 2015 and March 2016, the Board remanded the PTSD and skin disorder claims.

During remand status of the appeal, the RO granted the claim of entitlement to a total evaluation based on individual unemployability (TDIU).  As such, the Board finds that this a full grant of the benefit sought on appeal with regard to that claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is no longer part of the present appeal.


FINDINGS OF FACT

1.  A chronic skin disorder attributable to service is not shown during the appeal period.

2.  During the appeal period, the evidence shows that PTSD was not more nearly manifested by total occupational and social impairment due to the severity, frequency, and duration of the Veteran's symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic skin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant records identified by the Veteran and afforded him appropriate VA medical examinations, which are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The appeal was previously remanded by the Board for additional development.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

It is noted that, consistent with its duty to assist the Veteran, VA has afforded the Veteran an opportunity to have a VA examination scheduled when his alleged skin disorder is in an "active phase."  Specifically, in March 2016, the RO notified the Veteran to contact the RO when his skin disorder entered an active phase, which had reported occurred twice yearly, and the Veteran has given a period of 6 months to request this examination.  The RO notified the Veteran that the failure to do so may result in the denial of the claim and further requested that the Veteran complete release forms for any private medical records.  See 5103/DTA Letter (March 10, 2016).  The Veteran provided no response to the request.  Although VA subsequently obtained and associated with the claim file additional VA treatment records dated from October 2016 to July 2017, these records showed no chronic skin condition.  See CAPRI (July 24, 2017).  It is noted that VA previously notified the Veteran of the need for a VA examination during an active phase, but only gave him 60 days at that time; whereas, in the most recent attempt to obtain relevant evidence, VA afforded the Veteran a period of 6 months and he has yet to report that his skin condition has entered an "active phase" or requested an additional period of time to present during an "active phase."  Therefore, the claim will be considered on the evidence of record.  It is noted that VA's duty to assist in the development of claims is not a one-way street, and claimants are expected to cooperate and assist in the development of claims.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the Board will address the merits of the claims.


II.  Service Connection

The Veteran seeks service connection for a skin disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases deemed associated with herbicide exposure for purposes of the presumption are set out at 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  However, for the presumption to apply the presumptive disease must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. §§ 3.307(a)(6), 3.309(a).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for chronic skin disability.  A chronic skin disability is not shown in service or within the initial post separation year.  Although the Veteran reports having a chronic skin disorder related to service, a chronic skin disability attributable to service, including herbicide agents, is not shown at any time during this appeal.

STR reflects no complaints or findings for abnormal skin pathology.  Report of separation examination dated in November 1969 reflects normal clinical evaluation of the skin, and the Veteran denied a history of skin disease.  The first documented complaint of skin disorder is on the VA application for disability benefits dated in May 2006, more than 35 years after service separation.  During a VA PTSD examination which was conducted in August 2006, the Veteran reported a history of "peeling hands, feet, and crotch."

Private treatment records dated in 2001 show that the Veteran had a lesion assessed as a superficial basal cell carcinoma on his right lower back removed and that there was a nevus on the right lower back along with multiple other macular and slightly papular lesions.  Also, private treatment records dated in 2002 show that the Veteran had a ganglion cyst removed from the left thumb.  See Medical Treatment Record - Non-Government Facility (May 2008).

VA treatment notes dated in April 2007 reflect that the Veteran had a skin lesion on his back removed.  A June 2007 note reflects that the Veteran denied "skin changes, moles or other skin problems."  See Medical Treatment Record - Government Facility (March 2008).  An August 2008 note shows that skin was clear and without rashes.  See Medical Treatment Record - Government Facility (August 2008).  A February 2009 note reflects no clinical findings for rash although history of intermittent rash affecting soles of feet and palms of hands was indicated.  See Medical Treatment Record - Government Facility (February 2009).  Report of VA examination dated January 2011 reflects that there was no evidence of a skin disorder at the time of the examination.

Report of VA examination dated in November 2013 reflects a history of rash "usually situated within the inner surfaces of both thighs and disappearing within 2-3 days after local application of prednisolone cream" and the "latest episode of this rash was observed approximately 3 months ago: patient did not seek medical advice."  The examiner observed that the Veteran did not have any skin lesions present at the time of the examination and examination of the skin could not confirm the presence of any skin abnormalities.

The available medical evidence shows no chronic skin disability attributable to service, including herbicide exposure.  The Veteran's basal cell carcinoma is not a disease subject to presumptive service connection and the medical evidence does not link this condition to service, including herbicide exposure.

The Board has considered the Veteran's statements and November 2007 testimony.  At his the November 2007 hearing, the Veteran reported that his skin condition began in service affecting the arm pits, crotch and feet.  See Hearing Transcript at 3.  A July 2007 statement from the Veteran reflects that he had had basal cell carcinoma removed from his back and that his doctor could not opine affirmatively or negatively on whether it was related to Agent Orange.  See Correspondence (November 2007).  An October 2008 statement from the Veteran reflects a history of jungle rot (rash) since he returned from Vietnam that responded to a prescribed cream initially prescribed in 1970.  He stated that his rash occurred roughly 4 times a year and had duration of 1 month-also, he noted that he had been treated for basal cell carcinoma on his back.  He stated that he had not previously mentioned this condition to VA because it responded to medication ("curing the rash each time it appears").  See Correspondence (October 2008).  The Veteran argued in May 2009 that service connection was warranted for skin disorder because he had ongoing skin problems after service that included rash and removal of lesions-and he has had recurrences.  See Correspondence (May 2009).

The Board accepts that the Veteran is competent to report his symptoms, treatment, and onset.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that his report of symptoms in service is not credible in view of his denial of skin disorder on service separation examination, coupled with many decades intervening service and the first documented complaints.  Also, the Board finds that his opinion that rash and surgically removed lesions (basal cell carcinoma, ganglion cyst) post service are attributable to service has no probative value.  This is because he lacks the requisite medical expertise and the etiology is not susceptible to lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The Board assigns greater probative value to the STRs, which included normal clinical findings for skin and the Veteran's denial of any history of skin disease.  This medical evidence is more probative as it was prepared by skill, neutral medical professionals after examining the Veteran.  The lay evidence at service separation, that is, the Veteran's denial of skin disorder, is also more probative than his statements made many decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

This medical and lay evidence, coupled with the many years intervening service and the first documented complaints or findings, weigh against his claim.

VA has made every effort to assist the Veteran in the development of his claim to include requesting examination during an "active phase."  However, because of the infrequency of the rash, scheduling an appointment during an active phase of the rash is not feasible because it is not known when the rash will occur.  Although the Veteran reported that he had seen a dermatologist in the past, there are no records of dermatologist visit in the VA system for his skin rash.  An April 2014 report of contact indicates that the RO contacted the Veteran and inquired about the existence of any medical records; the Veteran responded that he had been treated for skin rash condition in 1968, but the doctor was deceased.

At this juncture, VA has been unable to confirm the presence of a chronic skin condition as claimed by the Veteran (i.e. recurring rash).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Evaluations

In a September 2006 rating decision, the RO granted service connection for PTSD, assigning a 10 percent evaluation effective from May 2006 (date of claim).  Subsequently, the RO assigned a 70 percent evaluation for PTSD from May 2006 (date of claim).  The Veteran seeks an evaluation in excess of the assigned 70 percent evaluation.
Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned Diagnostic Code 9411.  The rating criteria provide that a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against allowing an initial evaluation in excess of 70 percent for PTSD.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  During the appeal period, the evidence shows that PTSD was not more nearly manifested by total occupational and social impairment due to the severity, frequency, and duration of the Veteran's symptoms.

The lay and medical evidence of record, to include the Veteran's testimony and reports of VA examinations, reflect that his PTSD is manifested by symptoms which have included intrusive thoughts and dreams of combat experiences, avoidance, an exaggerated startle response, hypervigilance, sleep disturbances, panic attacks, and depressed mood.  However, during this appeal period, none of the symptoms are shown to be near-constant or constant; or productive of significantly impaired cognition, thinking, communication, speech, memory, or judgement; and neither the lay nor the medical evidence shows that the Veteran has been a "persistent" danger to himself or others.  The record shows no impairment in the Veteran's ability to perform activities of daily living (ADLs) due to mental disorder, to include adequate grooming and attire-and mental status notes consistently show that he was alert, cooperative, and fully oriented in all spheres during the appeal period.

Report of VA examination dated in August 2006 reflects complaints of repetitive thoughts and nightmares (combat experiences in Vietnam), sleep difficulties, and hypervigilance.  The Veteran reported having a series of long term relationships, along with a son and step-son, with whom he has close relationships.  He described himself as "socially involved," but also indicated that he had no close relationships other than a friend whom he sees 3 or 4 times a week when that individual is in town.  The Veteran also reported hobbies that include gardening, working on cars, and going to car shows.  He described his mood as "fine" and denied fatigue, loss of appetite, anhedonia, suicidal ideation, mania, psychosis, anxiety, and panic attacks.  Objectively, the Veteran was cooperative, had good eye contact, and showed clear, goal directed thought processes.  He denied suicidal or homicidal ideations, delusions or other perceptual disturbance, or traumatic intrusions.  He gave no evidence of responding to internal stimuli.  He was cheerful during the interview and his affect was euthymic, stable, and consistent with interview content in that he showed some slight distress when discussing his deployment.  He showed no evidence of hyper-alertness or an exaggerated startle response (i.e., when there was a loud noise outside of the examining room, the Veteran did not startle).  Motor activity was within normal limits.  The rate, rhythm, and tone of speech were normal.  Judgment appeared intact and he had moderate insight into his disability.  The Veteran produced an invalid profile on the MMPI-2, which indicated exaggeration of both difficulties and virtues.  Anxiety disorder not otherwise specified (NOS) was diagnosed and a GAF score of 65 was assigned.

An October 2006 VA inpatient record from a VA Medical Center reflects that the Veteran was admitted to the detoxification program after a possible suicide attempt in which he became intoxicated and took a dozen Lortab tablets.  However, the Veteran later denied any suicidal intent or attempt.  He was diagnosed with alcohol dependence (principal diagnosis) and PTSD.  GAF scores were 40 at admission and 47 at discharge, with a GAF score of 29 assigned during his inpatient treatment.  See VA Mental Health Outpatient Note (October 6, 2006); VA Mental Health Note (October 10, 2006), VA Discharge Summary (October 11, 2006).

Records from a Vet Center reflect that the Veteran was seen from April 2006 to December 2006.  Mental status evaluation of December 7, 2006, showed an appearance that was neat, clean, and casually dressed.  The Veteran had a guarded and friendly manner.  Speech was within normal limits.  Orientation was intact and memory seemed good.  Affect was blunted, but he had appropriate motor activity and his judgment seemed good.  There were no delusions or hallucination, or other impairment of thought process or cognition, and no disorganized thinking.

A September 2007 VA Mental Health Outpatient Note documents continuing complaints of nightmares, sleep difficulties, exaggerated startle response, irritability, hypervigilance, and intrusive thoughts.  However, the VA psychiatrist noted that the Veteran admitted that he was not taking his prescribed medication and continued to use alcohol.  The Veteran was diagnosed with PTSD, depressive disorder NOS, alcohol abuse, and tobacco use disorder.  He was assigned a GAF score of 41-50.  See VA Mental Health Note (September 4, 2007).

At a November 2007 RO hearing, the Veteran described poor sleep, hypervigilance, and a desire to isolate himself from other people.  A friend of the Veteran, S.M., reported that the Veteran has difficulty relating to anyone other than fellow Vietnam veterans and that he was familiar with the Veteran's sleep difficulties and intrusive recollections of his military experience.

Report of VA examination dated in May 2008 reflects complaints of worsened flashbacks and nightmares following frequent flights of a helicopter over his house, as this reminded him of Vietnam.  However, he also reported improved sleep with the use of Remeron.  While he described occasional sadness, he denied helplessness or hopelessness, suicidal or homicidal ideations, and manic or psychotic episodes.  The Veteran was described as friendly and cooperative, with a euthymic mood.  Affect was somewhat constricted.  Memory and concentration were good and there was no evidence of thought disorder.  He denied hallucinations or delusions.  Insight and judgment were fair.  The Veteran was assigned a GAF score of 50.

VA treatment reports show ongoing follow up care for mental health treatment problems in January 2008, March 2008, May 2008, and July 2008.  At these times, the Veteran was in no acute distress, friendly, and cooperative.  The Veteran reported continued occasional dreams and feeling sad.  He denied any hopelessness or helplessness, and any suicidal or homicidal thoughts, or any manic or psychotic episodes.  Objectively, the Veteran was alert and oriented in all spheres.  He was friendly and cooperative.  Grooming and personal hygiene were adequate.  No abnormal movements were noted.  Mood was euthymic and affect was constricted, but appropriate.  Thoughts were goal directed and there were no delusions.  Memory and concentration were good.  Insight and judgment were fair.  A GAF score of 50 was assigned on each occasion.

Report of VA examination dated in July 2008 reflects complaints of recurrent intrusive thoughts of trauma, nightmares, avoidance, sleep difficulties, hypervigilance, exaggerated startle response, sadness, sleep difficulties, and panic attacks 7-8 times a month.  However, the Veteran's energy, motivation, and concentration generally remained good, and he denied helplessness or hopelessness.  He denied suicidal or homicidal ideations or impulsive or violent behavior.  He was able to maintain minimal personal hygiene.  He was able to perform most activities of daily living without difficulty, but did report some problems performing household chores, shopping, and engaging in sports or exercise.  He reported retirement due to physical health problems, but that his mental disorder would affect his ability to work.  He reported relationships with a girlfriend of 4 years, a son, and 3 friends.  He described his relationship with his son as good and noted talking to his friends about once a month.  He noted that he gardens and helps others with yard work and gardening.  He reported spending time at a friend's cabin when the friend is not using it.  Objectively, the Veteran was cooperative with the interview and well oriented, but his mood was dysphoric and his affect flat.  There was no evidence of thought disorder.  Judgment and insight were adequate.  Memory was intact.  PTSD was assessed and a GAF score of 50 assigned.

VA treatment records dated in December 2008 show that the Veteran continued to report symptoms of PTSD, including nightmares, hypervigilance, and an exaggerated startle response.  He endorsed some anxiety regarding the upcoming holidays but also reported that he had enjoyed a recent hunting trip with friends.  Mood was stable and euthymic; affect was constricted but appropriate; memory and concentration were good; judgment and insight were fair.  He denied hopelessness, helplessness, suicidal and homicidal ideations, hallucinations, delusions, and manic or psychotic episodes.  There was no evidence of thought disorder.  A GAF score of 55 was assigned.  See VA Mental Health Note (December 2, 2008).

A December 2008 statement from a VA staff physician noted that the Veteran reported symptoms of nightmares related to his combat experience, a startle response, hypervigilance, some avoidance, episodes anger, and some depression and anxiety-treated with Mirtazapine, Zolpidem, and Sertraline.  See Medical Treatment Record - Government Facility (December 2008).  VA treatment note dated December 2008 reflects similarly and shows a GAF score for 55.  A February 2009 note also shows a GAF score for 55.

VA treatment records dated in February 2009 reflect that the Veteran reported a stable mood and noted that, although he continued to experience PTSD symptoms, overall they were not too bad.  Objectively, he was friendly and cooperative, oriented, and had adequate grooming and personal hygiene.  Mood was euthermic and affect constricted, but appropriate.  No evidence of thought disorder was shown.  Memory and concentration were good.  He denied suicidal and homicidal ideations and hallucinations.  Insight and judgment were fair.  A GAF score of 55 was assigned.  See Medical Treatment Record - Government Facility (April 2009).

Although in a May 2009 letter, the Veteran reported frequent suicidal thoughts, he denied suicidal thoughts during a VA treatment visit in May 2010.  At this time, the Veteran appeared to be in a good mood.  His mood continued to be stable and he denied hopelessness or helplessness.  Symptoms included nightmares, hypervigilance, exaggerated startle response, and avoidance.  However, he denied suicidal or homicidal thoughts, manic or psychotic episodes, and hallucinations.  He reported that his sleep is good and alcohol use is minimal.  Memory, concentration, and thought processes were intact.  Judgment and insight were fair.  A GAF score of 65 was assigned.

A November 2010 VA treatment note shows stable mood reported by the Veteran and that he felt his medications were working although he continued to experience symptoms of PTSD.  He reported that his friends had visited him lately and he had enjoyed their time together.  He described his sleep as good and his alcohol use as minimal.  He denied suicidal and homicidal ideations, manic or psychotic episodes, and delusions or hallucinations.  Memory and concentration were good.  Judgment and insight were fair.  Mood was euthymic and affect constricted but appropriate.  He was able to maintain personal hygiene.  He was assigned a GAF score of 65.  See VA Mental Health Note (November 16, 2010).

Report of VA examination dated in January 2011 reflects complaints of recurrent intrusive thoughts on a daily basis, nightmares 2 or 3 times a week, avoidance, sleep difficulties, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported that, although he still had bouts of depressive symptoms, he was doing fairly well.  He had low moods occurring every few weeks (usually in response to a trigger) and that depression lasted for several days, during which he avoided contact with others and lacked motivation.  He described his mood as relatively good and indicated that he tended to be hopeful.  He was usually able to enjoy pleasurable activities and denied the tendency to worry too much.  He reported that he gets along well with his son, with whom he currently resides, and has a number of friends, including some from his time in the service.  He belongs to the veterans' social clubs.  He also reported that he enjoys fishing and gardening, although his physical disabilities somewhat limit his participation in those activities.  Objectively, speech was clear, coherent, and spontaneous.  The Veteran was cooperative and friendly.  Affect was appropriate.  Mood was "good, dysphoric."  Although the Veteran reported subjective problems with his concentration, he was able to perform serial 7s and spell world backwards.  Recent and immediate memory was mildly impaired.  The Veteran was oriented to time, place, and person.  There was no evidence of thought disorder.  Judgment and insight were intact.  Impulse control was good.  He denied hallucinations, inappropriate behavior, and episodes of violence or obsessive/ritualistic behavior.  He also denied suicidal or homicidal ideations.  He reported having fewer panic attacks than previously, stating he could have them three times a week or none for several weeks.  A GAF score of 64 was assigned.

Report of VA examination dated in September 2015 reflects a current diagnosis for PTSD in partial remission and the examiner commented that "Veteran denied most symptoms at this time."  The examiner found that "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner recorded "Recent History (since prior exam)" as follows:
Veteran is single and his son has been living with him for the last 2-3 years.  His last significant relationship ended 4 years ago.  He said, "She wanted a new house and this and that.  She wanted more than I could give her."  He said that they got along well but parted ways because they wanted different things.  He has a good relationship with his son.  He reported having 10-15 close friends.  He is in several social/civic groups.  He likes to "monkey around with cars but I lost my interest.  Everyone wanted to go to car shows and I didn't want to.  It was nice but I'm over it."  He has a camper and he likes to go there for the weekend.

The veteran has not worked since he retired from the railroad. Veteran denied having had any difficulty performing his job duties when he was working.  He was asked if he thought he would be able to go back to work and he said "the only thing I'd have trouble with is the lifting.  Otherwise, all the information is still there."

The veteran has not had any mental health treatment since 2011.  He is not currently taking any medications for his mood or sleep.

The Veteran reported that his symptoms were anxiety and chronic sleep impairment.  There were no other symptoms attributable to PTSD.  The Veteran was capable of managing his financial affairs.

The examiner reported the following behavioral observation:

He was alert and fully oriented.  Grooming and dress were appropriate.  Good eye contact.  No apparent pain or distress.  Friendly, cooperative, and good effort given.  Good social skills.  Good insight.  Speech and thought content was unremarkable.  Described mood as "I'd say it's pretty good."  Affect was appropriate.  Energy described as "I think I'm pretty low key."  He described his sleep as "terrible."  He said that he wakes up every 2 hours but does not know why.  He said that he wakes up, "patrols my little area" and then goes back to bed.  He checks the doors, looks out the backyard, and then goes back to bed.  Despite this routine, he said that he feels "very rested" when he wakes up.  Reported good self-esteem.  Feels good about his future.  Denied symptoms of depression.  Denied anxiety.  Denied panic attacks.  When asked about his concentration he said, "there are some things that interest me more than others."  Regarding his memory, he said "I think it's been good."  Denied SI/HI [suicidal ideation/homicidal ideation] or psychosis.

The examiner remarked on the reliability and credibility of the Veteran's self-report as follows:

There were some concerns regarding the veteran's self-report given the results of his MMPI2-RF profile.  His self-report was often unremarkable but the few times he discussed mental health symptoms, he did so in an unusually severe manner.  Thus, the veteran was likely over-reporting the severity of his symptoms.

MMPI2-RF: Validity: The veteran was attentive and consistent with his responses indicating the profile is not the result of random, fixed, or confused responding.  Profile is invalid for interpretation due to exaggerated responding

Based on the Veterans complaints and exam findings, the examiner concluded that:

The veteran did not currently meet full criteria for PTSD.  He denied other symptoms aside from intrusive memories and unpleasant dreams that he described as occurring with irregular frequency causing minimal distress or impairment.  The veteran stated that he feels rested in the morning despite his sleeping pattern of awakening every 2 hours to walk the house.  Thus, his sleep is interrupted but does not appear to be causing any functional impairment.  The veteran stated that his only current limitation to working at his former job would be the lifting requirements due to his poor physical condition.  Thus, any functional impairments barring his ability to work do not appear to be mental health related at this time.

Regarding other diagnoses in the record, an opinion regarding those reports would not be appropriate and this writer could not do so without resorting to mere speculation.  I cannot account for how other providers conduct their examinations, nor for the nomenclature they use to describe symptoms.

In a November 2015 correspondence, the Veteran disputed the validity of the September 2015 VA psychiatric examination.  He thought the examination was too short, apart from the psychological testing, and reported that his PTSD symptoms included (but are not limited to) anxiety, depression, nightmares, panic attacks, exaggerated startle response, obsessive rituals, and fear of large groups of people.  He reported that his nightmares were severe-an "ex-girlfriend woke me up to tell me I was choking her in my sleeping...," checking doors/window to ensure locked when wakes at night, performs perimeter checks before he can go back to sleep.  He reported that he seldom goes out in public and only leaves the house 1-2 times a month, cannot handle large groups of people, and has his son perform shopping duties.  He reported panic attacks 2-3 times a month that "come on suddenly and last a while."

Report of VA examination dated in March 2016 reflects that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5, but he had another mental disorder diagnosis (Other Specified Trauma and Stressor Disorder).  The examiner found that mental problems caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that his adult son lives with him and he feels emotionally close to him; he has several friends in town with whom he socializes and plays cribbage; he spends much of his time in the summer on the deck of his camper on a nearby lake; he enjoys the peace of the outdoors and observing wildlife; he has interests, but his physical limitations interferes with him pursuing them (e.g., hunting, fishing, etc.).  The Veteran had recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); hypervigilance and exaggerated startle response, and sleep disturbance.  The Veteran reported his symptoms as anxiety and chronic sleep impairment-he did not report depressed mood, suicidal ideation, or feelings of hopelessness.

The Veteran was capable of managing his financial affairs.  The mental status and behavioral observations were as follows:

The veteran was casually attired and adequately groomed for the purpose of the interview.  He appeared to be fully oriented.  Memory and attention were not formally assessed, but appeared within normal limits and sufficient for reasonably accurate self-report.  The veteran was direct and cooperative with the interview, willingly answering queries.  Motor activity was within normal limits, although he walked with a can, was hunched over at the upper back, and moved slowly.  Speech was fluent and normal in pitch, rate, and volume.  His mood was characterized mildly irritable but became more introspective and pleasant as the interview progressed.  His affect was expressive and congruent with the content of the conversation.  He looked down more, appeared more anxious and depressed, when discussing combat experiences.  His thought process was logical and coherent. Thought content was free of SI/HI [suicidal/homicidal ideation].  There was no evidence of psychosis.  His judgment was good and his insight was good.

MMPI-2: Validity: Test results are of marginal validity.  Clinical Correlates: Individuals with similar scale elevations are typically slow to trust other individuals, have multiple complaints about their physical functioning, tends to have specific fears and will avoid socializing with others.

Based on the findings from the review of available records, presentation during the clinical interview, descriptions provided during the administration of the CAPS-DX, and the findings from the MMPI-2, this veteran's self-report is considered to be credible.  The above opinions are made within a reasonable degree of psychological certainty based on review of the available medical and military records, interpretation of psychological instruments, and direct examination of the veteran.

Supporting "buddy statements" were submitted in 2016 to include from his son and a friend.  An April 2016 statement from R.T. (son) suggests that the Veteran's PTSD was worse than characterized on the March 2016 VA examination and included depression, poor personal hygiene (showers once a week), diminished motivation, leaves house only once a weeks, avoids other people, etc.  A May 2016 statement from B.B. (friend) indicated that the Veteran avoids leaving home, becomes nervous in normal situations, and "rarely goes hunting with us [friends] anymore."

A September 2016 VA medical opinion by psychologist L.K. reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The functional limitations of trauma/stressor disorder were as follows:

RELIABILITY: mild intermittent impairment
PRODUCTIVITY: mild intermittent impairment
CONCENTRATION: no significant impairment
ABILITY TO FOLLOW DIRECTIONS: no significant impairment
ABILITY TO INTERACT WITH SUPERVISORS: no significant impairment
ABILITY TO INTERACT WITH COWORKERS: no significant impairment
SHORT-TERM MEMORY: no significant impairment
JUDGMENT: no significant impairment
ABSTRACT THINKING: no significant impairment
MOOD: mild impairment
SELF-CARE: no significant impairment

In this case, neither the lay nor the medical evidence supports the grant of a 100 percent disability evaluation for PTSD.

While the Veteran reports having anxiety and panic attacks, neither the lay nor the medical evidence shows near-continuous panic.  An August 2006 VA examination report reflects that the Veteran denied anxiety and panic attacks.  A letter dated October 2006 from the Veteran to the RO indicated that he had near nightly panic attacks, but he provided no details regarding the nature of these attacks or duration.  A July 2008 VA examination report shows that he had occasional anxiety and agitation, occurring several times a month.  The Veteran reported panic attacks about 7 times a month-not daily or near daily.  A January 2011 VA examination report shows that the Veteran stated he had fewer panic attacks than previously-noting he could have 3 episodes a week or none for several weeks.  A September 2015 VA examination report reflects symptoms of anxiety, but later in that examination the Veteran denied anxiety and panic attacks.  November 2015 correspondence from the Veteran reflects his report of panic attacks occurring 2-3 times a month and his vague report that these "last a while."  A March 2016 VA examination report reflects complaints of anxiety and that the Veteran "appeared more anxious...when discussing combat experiences."  A May 2016 statement from B.B., a friend, reflects that his opinion that the Veteran's anxiety keeps him from activities friends and others, but he provided no clear description of the anxiety symptoms-nature (i.e. agitation, sweating), frequency (i.e. monthly, weekly, daily), or duration (i.e. minutes, hours, days).  VA treatment records dated since 2015 reflect essentially no documented complaints or treatment for anxiety although the Veteran was seen for other medical problems-this suggests that the symptom of anxiety does not cause total occupational or social impairment.  To the extent that the Veteran's attorney argues that "persistent" apprehensiveness and anxiety more nearly reflect the schedular criteria for a total evaluation (See Medical Treatment Record Non-Government Facility - June 2017), the Board disagrees because persistent means existing for a long or longer time than usual time or continuously (See Merriam-Webster's Collegiate Dictionary, 924 (11th ed. 2003)), and does not address the severity or debilitating effect.

The Board has considered depressive symptoms.  However, the more persuasive evidence of record does not support the presence of suicidal tendencies or near-continuous depression that interferes with his ability to function independently, appropriately, and effectively.  Sadness was reported on May 2008 VA examination, described as occasional, and again on July 2008 VA examination; but these records further show no diminished energy, motivation, or concentration.  On VA examination in January 2011, the Veteran reported "bouts" of depression occurring every few weeks and lasting a few days, which demonstrates intermittent symptoms rather than near-constant or persistent.  The record reflects no indication that the Veteran has been a "persistent" danger to himself during the appeal period.  Medical records reflect that, on multiple follow-up VA treatment visits and VA examinations, the Veteran denied suicidal ideation-to include in May 2006, August 2006, May and July 2008, February 2009, May 2009, May 2010, November 2010, July 2011, September 2015, and March 2016.

To the extent that the Veteran has had suicidal ideation or attempted suicide in October 2006, as alleged, by means of alcohol intoxication and pills overdose, neither this evidence nor any other lay or medical evidence supports the existence of continued (i.e. persistent) attempts at suicide or self-harm.  Although in a May 2009 letter for compensation purposes, the Veteran reported frequent suicidal thoughts, there is no indication of record that the Veteran had any intent or plan for suicide and, moreover, when visiting with mental health professionals in May 2010, he denied suicidal thoughts-which suggest that he is not credible with regard to the report of frequent suicidal thoughts made to VA adjudicators.  There is no evidence that the Veteran's suicidal ideation was productive of any industrial or social incapacity.  

The Veteran has consistently denied feelings of hopelessness and helplessness, and the record does not show loss of motivation for activities enjoyed by the Veteran.  For instance, the record shows interest in hobbies, such as, gardening and yard work, membership in veterans' social clubs, and interactions with friend.  The Veteran reported that he enjoyed a recent hunting trip with friends in 2008; that he had visited with friends and enjoyed the visit in 2010; that he has a number of friends in 2011; and that he has 10-15 close friends and belonged to several social/civic groups in 2015.  On VA examination in July 2011, the Veteran reported that his mood was relatively good; he tended to be hopeful; he usually enjoyed pleasurable activities; and he did not tend to worry too much.

Although the Veteran's son writes on behalf of his father in 2016 suggesting that the Veteran's self-care and maintenance (i.e. showers) is minimal, the Board finds that the record does not more nearly show an inability to maintain minimal personal hygiene.  To the extent that any inability to maintain minimal personal hygiene is suggested, the Board finds that this is incongruous with the other objective observations of record and has diminished probative value as it is inconsistent with multiple other observations noted throughout this appeal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Interest may affect the credibility of testimony); Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  For instance, Vet Center records dated in 2006 reflects that the Veteran's appearance was neat, clean, and casually dressed.  VA treatment records dated in 2008 and 2009 reflect that grooming and personal hygiene was adequate.  July 2008, September 2015, and July 2016 VA examination reports show that the Veteran was able to maintain minimal personal hygiene.  There is no evidence that the Veteran's personal hygiene or the lack thereof was productive of total industrial or social impairment.  

The Board acknowledges the Veteran's reports of hypervigilance along with obsessional rituals (i.e. checking doors/window for security at night) and his attorney's argument that this interferes with routine activities-namely, sleep during the night.  However, report of VA examination dated in September 2015 reflects that there is no functional impairment from the Veteran's interrupted sleep.  The record shows no indication that hypervigilance or the night time obsessional rituals cause functional impairment.  Also, the Board observes that the Veteran showed no evidence of hyper-alertness or an exaggerated startle response on VA examination in August 2006.  Vet Center records dated in 2006 show appropriate motor activity.  Hypervigilance and exaggerated startle response are reported by the Veteran throughout the record, but he does not describe in any meaningful way how these symptoms are so severe, frequent, or long in duration as to result in total occupational and social impairment.  The medical evidence shows no indication that these symptoms are unabating and/or productive of total occupational and social impairment.  In this regard, the Board observes that these symptoms, while reported, were not actually demonstrated during any of the Veteran's evaluations and did not preclude his ability during this appeal to be hopeful, enjoy pleasurable activities, maintain a relationship with his son, have people whom he considers friends, and engage in a long term romantic relationship.

The Veteran has persistent nightmares.  However, this is not shown to have caused total occupational and social impairment.  In this regard, nightmares are not shown to have caused any specific functional impairment from sleep interference, such as, daytime fatigue, or impaired concentration or focus.  A May 2006 VA psychiatrist noted persistent nightmares, but indicted that the use of Ambien yielded a sleep pattern that was adequate and restorative.  An August 2006 VA examination report indicated frequent nightmares that wake him from sleep and it will take 15-20 minutes to return to sleep.  At his November 2007 hearing before a DRO, the Veteran testified he was unable to sleep.  VA treatment note dated in 2008 reflect that the Veteran had occasional nightmares.  A July 2008 VA examination reflects 3 to 4 nightmares a month accompanied by night sweats.  Nightmares are not shown to be of the severity, frequency, or duration contemplated by the schedular criteria for a 100 percent evaluation.

To the extent that the Veteran reported that, when he wakes from nightmares, he experiences spacial disorientation, there is no indication that this is prolonged or has required any intervention to resolve, and the medical evidence reflects no complaints or findings corroborating the report of disorientation.  Additionally, ongoing persistent nightmares and intrusive thought are not shown to have interfered with energy, motivation, and concentration.  Notably, the Veteran reported on VA examination in July 2008 that his energy, motivation, and concentration were generally good; the Veteran reported that he gardened and helped others with yard work and gardening, as well as, spent time at a friend's cabin; and the record consistently shows that he did not feel a sense of helplessness or hopelessness.  Although the Veteran reported increased in frequency of nightmares (2-3 times a week) on VA examination in January 2011, the Veteran reported a relatively good mood; ability to enjoy pleasurable activities (fishing and gardening); getting along well with his son who lived within him; having a number of friends, including some from his time in the service; and belonging to veterans' service organization (Veterans of Foreign Wars and Military Order of the Purple Heart).

To the extent that the Veteran has intrusive thoughts and nightmares that effect his thinking to include focus, attention, and concentration, the duration of these effects is not prolonged.  A July 2008 VA examination report shows that this "effect[ed] him for an hour or two."  Given the brevity of the episodes, this suggests that the symptom does not cause total occupational or social impairment.

The Board acknowledges the Veteran's report in October 2006 of auditory and visual hallucinations.  However, the Veteran's report is extremely vague and general.  Furthermore, there is no objective evidence corroborating his report of the symptoms.  VA treatment records and examination reports consistently show no hallucinations.

Total social impairment is not shown at any time during the appeal period.  The record shows that the Veteran has had relationships with his son, girlfriend, and other friends.  The record further shows a close relationship between the Veteran and his son.  His son provided a statement in support of the Veteran's claim in December 2015 and has resided with the Veteran for an extended time-assisting him with shopping chores.  The record shows that the Veteran has had long term relationships with women and been engaged although not married.  In October 2008, the Veteran described having an off-and-on relationship with a woman for the past 6-7 years and indicated that they interacted with his friends.  The record shows that the Veteran has interacted with friends, whom are supportive of him.  S.M., a friend, testified on behalf of the Veteran at his DRO hearing.  The record contains multiple "buddy" statements from friends in support of his VA claims.  Specifically, in January 2007, statements were submitted from T.H., R.T., N.M.R., and S.M.M concerning a hearing loss claim and, in May 2016 statements were submitted from the R.T. and B.B. concerning the PTSD claim.  A November 2010 VA treatment note shows that the Veteran's friends had recently visited him, which he enjoyed.

The Board has considered the allegations of extreme avoidance behaviors s reported in 2015 and 2016 by the Veteran, his son, and a friend in the context of rebutting the narrative recorded by VA medical professionals examining the Veteran.  However, even were the Board to fully accepting these reports as credible, rarely or seldom going out on activities with others is not the equivalent of complete social isolation or total social impairment given that the Veteran clearly has been able to maintain strong relationships with others to include his son and friends during the appeal period.

Additionally, neither the lay nor the medical evidence reflects complaints or findings for severely impaired thinking, cognition, speech, communication, insight, or judgement.

The Board has considered the GAF scores.  To the extent that the Veteran had a GAF scores if 29 during his detoxification hospitalization in October 2006, the Board finds that this score does not support total occupational and social impairment since it is not supported by objective mental status findings or supported by any explanation.  Therefore, the low score has diminished probative value.  In this regard, the Board observes that the evidence shows no behaviors influenced by delusions or hallucinations or serious impairment in communication or judgment, to include suicidal preoccupation, or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  In this case, throughout the appeal, neither the lay nor the medical evidence shows that Veteran has stayed in bed all day even when depressed or sad, been homeless, lost his job due to mental illness, or has been without friends.  In the end, none of the GAF scores of record support the assignment of a 100 percent disability rating based on total occupational and social impairment due to PTSD symptoms.

In summary, the severity, frequency, and/or duration of symptoms, individually or collectively, shown by the record does not more nearly reflect the type contemplated by the schedular criteria for a 100 percent disability evaluation.  Staged ratings are not appropriate in this case as the factual findings show distinct period where the service-connected disability exhibited symptoms that would warrant the higher 100 percent disability evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Accordingly, the claim for a 100 percent disability evaluation for PTSD is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a chronic skin disorder is denied.

An initial disability evaluation in excess of 70 percent for PTSD is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


